DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,551,241 in view of Susor (US 2009/0151421). 

Regarding claims 1, claim 13 of U.S. Patent No. 10,551,241 recites:
automatically calibrating the first scale with respect to the reference weight information, using a processor of the data processing system, such that the sensed weight corresponds to the ground weight (as recited in claim 10) and wherein the first scale is coupled to a suspension system of the vehicle (as recited in claim 13).
However, Claim 1 differs from claim 10 of U.S. Patent No. 10,551,241 in that claim 10 of U.S. Patent No. 10,551,241 does not recite disposing a vehicle upon a reference scale; determining reference weight information corresponding to a weight of 
Susor, similarly, teach vehicle weight scale calibration.  Specifically, Susor teaches:
A method for calibrating an onboard vehicle scale, the method comprising: 
Disposing a vehicle upon a reference scale (Fig. 5, “vehicle directed to static scale”); 
Determining reference weight information corresponding to a weight of at least a portion of the vehicle as measured by the reference scale (Fig. 5, “vehicle weighed by static scale”);
Automatically and wirelessly communicating, via a wireless transceiver unit of the reference scale, the reference weight information (Fig. 5, “static scale weight data transmitted to database”; paragraph [0035], “data transmission may be…wireless”);
Automatically calibrating a scale using the reference weight information (Fig. 5, “WIM scale calibration factor calculated” and transmitted)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the reference weight and wireless communication of Susor, in the method of claim 13 of U.S. Patent No. 10,551,241 in order to “automatically determine and periodically apply calibration factors” to the scale (See Susor at paragraph [0001]).

Response to Arguments
Applicant’s arguments, filed July 2, 2020, have been fully considered and are persuasive.  The previous rejections under 35 USC 103 of claims 1-4 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864